Citation Nr: 0714466	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-08 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1991 to March 
1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board denied the claim on appeal 
by a December 2005 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a November 2006 Joint Motion for 
Remand (Joint Motion), the Court remanded this appeal for 
development in compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the January 2005 VA 
examination, which the Board relied upon in the December 2005 
decision, was inadequate for the purposes of rating the 
veteran's claim under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006), and in accordance with the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  
Therefore, the Board finds that its decision of December 16, 
2005 failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the December 2005 decision of the Board must be vacated in 
its entirety, and a new decision will be entered as if the 
December 2005 decision by the Board had never been issued.


ORDER

The December 16, 2005 decision of the Board is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

